DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on June 6th, 2022, amended claims 1, 10, 17, 21, and 24 are entered. Claim 20 is canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's arguments, filed on June 6th, 2022, with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
At Pg. 13-14 of the Reply, Applicant argues that “Bach does not teach or suggest individualizing the measure of a user’s performance to their own history. Bach uses physiological data from a population or group of users to set a reference…Bach teaches detecting changes in performance data that may be indicative of fatigue based on historical population data”. Examiner respectfully disagrees. Bach discloses multiple embodiments of a system for identifying physiological states that are predictive of a person’s performance. Although one of the embodiments may suggest using physiological data from a population or group of users to set a reference, there are other embodiments that specifically focus on individualizing the measure of a user’s performance to their own history. Bach discloses establishing a baseline based on an individual’s past performance (In block 254, challenge the persons to perform the tasks. In one implementation, the first time a person performs the tasks, the performance data 101, neurophysiological data 102, and physiological data 103 are used to establish a baseline. This baseline is used to identify systems of the brain at which to target training; [0190]) and building a profile that can contain historical data associated with just the individual user (In block 263, query the database for data with which to build profiles for the persons over several assessments that are conducted while the persons endure varying states of stress, exhaustion, emotional valence, etc. In block 265, generate an assessment for the person that indicates the person's performance on the tasks and describes a physiological and neurophysiological state of the subject based on the subject's performance and neurometric data…In block 267, modify tasks in real time as each person performs the tasks, with the modification being a function of the person's neurometric data and optionally also the person's performance data. In block 269, generate an intervention plan, including recommendations for coaches or trainers and a customized, individual-specific training program that provides exercise regimens to train each person to expertly perform tasks; [0195-0196]). 
At Pg. 14 of the Reply, the Applicant additionally argues that “Bach relies on predicting a user’s potential cognitive fatigue based on what can be seen across a population of user’s past data…the data from the population of users is the criteria that is compared against when assessing an individual’s current performance”. Examiner respectfully disagrees. Once again, Bach discloses multiple embodiments of a system for identifying physiological states that are predictive of a person’s performance. Although one of the embodiments may suggest using physiological data from a population or group of users to set a reference, there are other embodiments that specifically focus on individualizing the measure of a user’s performance to their own history. Bach discloses exclusively comparing results between a user’s performance of multiple tasks to detect cognitive fatigue (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]).
At Pg. 15-16 of the Reply, Applicant argues that “Bach fails to teach ‘automatically generating an alert notifying the wearer user, while the wearer user is wearing the wearable device, of cognitive fatigue detected, wherein the alert includes an indication to take a break from the second task’…In Bach, it is unclear whether the display actively tells the user whether any of the information represents cognitive fatigue being detected or warns the user at all. To reiterate a past argument, in Bach, the determination of cognitive fatigue is made by a 3rd party manager evaluating the subject user’s performance”. Examiner respectfully disagrees. Bach clearly teaches a system (See Figure 1, Elements 135-137: feedback display interface 135, display 136, VR headset 137) that directly notifies the wearer of the device when cognitive fatigue is detected (The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; [0366]; [0447]), without the notification of a third party—as argued above, Bach discloses exclusively comparing results between a user’s performance of multiple tasks to detect cognitive fatigue (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]). Additionally, Bach clearly discloses alerting the wearer user to take a break when cognitive fatigue is detected, as the training task is paused and interrupted when significant negative changes are detected (In yet another implementation, the training task is adapted to interrupt or pause the training task while the training subject performs the training task, in response to significant negative changes and/or drops below a threshold in attention; [0246]; see also [0249], [0450], [0455]).
At Pg. 17 of the Reply, Applicant argues that Bach fails to teach or suggest the feature of “training an individualized predictive analytic model specific to the wearer used based on a baseline predictive analytical model, [and] the comparison of live physiological data to the historical user physiological data specific to the wearer user”. Examiner respectfully disagrees. Once again, Bach discloses multiple embodiments of a system for identifying physiological states that are predictive of a person’s performance. Although one of the embodiments may suggest using physiological data from a population or group of users to set a reference, there are other embodiments that specifically focus on individualizing the measure of a user’s performance to their own history. Bach explicitly discloses comparing live physiological data to the historical user physiological data specific to the wearer user (FIG. 10 illustrates one embodiment of a method 400 of assessing cognitive reserve. In step 401, challenge the participant with simple task at the beginning of an assessment. Afterwards, in step 403, challenge the participant with a battery of complex, cognitively challenging tasks. Then, in step 405, at end of the completion of one iteration of the battery of tasks, challenge the participant, once again, with a simple task. In step 407, compare the before and after simple task performances; [0208]) and specifically teaches building a database specific to the wearer (In block 255, take neurometric measurements of each person both before and as he/she performs the tasks, and transmit the neurometric data to a record…In block 259, build a database of the persons' performances of the tasks and the physiological and neurophysiological data (or information derived from such data) collected during those performances; [0191-0192]), which is used for individualized training and prediction analytics (In block 263, query the database for data with which to build profiles for the persons over several assessments that are conducted while the persons endure varying states of stress, exhaustion, emotional valence, etc. In block 265, generate an assessment for the person that indicates the person's performance on the tasks and describes a physiological and neurophysiological state of the subject based on the subject's performance and neurometric data…In block 267, modify tasks in real time as each person performs the tasks, with the modification being a function of the person's neurometric data and optionally also the person's performance data. In block 269, generate an intervention plan, including recommendations for coaches or trainers and a customized, individual-specific training program that provides exercise regimens to train each person to expertly perform tasks; [0195-0196]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
capturing physiological data from a sensor configured in a wearable device of a wearer user while the wearer user performs a first task; 
storing the captured physiological data as historical user physiological data, wherein the historical physiological data is specific to the wearer user; 
updating the historical user physiological data as the wearer user performs additional tasks; 
measuring a cognitive function of the wearer user while the wearer user performs a second task, wherein the cognitive function is determined as a function of a current physiological data captured during the performance of the second task compared to the updated historical user physiological data; and 
automatically generating an alert notifying the wearer user, while the wearer user is wearing the wearable device, of cognitive fatigue detected based on evaluating the measured cognitive function as a function of time, wherein the alert includes an indication to take a break from the second task.
Independent Claim 10 recites:
capturing live physiological data from a sensor configured in a gaming headset worn by a wearer user while the wearer user plays a game, wherein the live physiological data comprises electroencephalogram (EEG) and heart rate variability (HRV) data; 
comparing the captured physiological data from the wearer user while the wearer user plays the game to historical physiological data specific to the wearer user; 
measuring a cognitive function of the wearer user, wherein the cognitive function is determined as a function of: the historical physiological data specific to the wearer user; measurements of a plurality of mental characteristics; and, a predictive analytic model trained with reference physiological data representative of a population of users playing a similar game; 
analyzing in real-time, the measurements of the plurality of mental characteristics; 
assessing a mental performance of the wearer user while wearing the gaming headset; 
identifying cognitive fatigue while the wearer user is wearing the gaming headset and playing the game; and, 
automatically sending the wearer user an alert, while the wearer user is wearing the gaming headset, of cognitive fatigue detected based on evaluating the measured cognitive function as a function of time, wherein the alert includes an indication to take a break.
Independent Claim 17 recites: 
capturing live physiological data from a sensor configured in a gaming headset worn by a wearer user while the wearer user plays a game, wherein the live physiological data comprises electroencephalogram and heart rate variability data; 
comparing the live physiological data to historical user physiological data, wherein the historical physiological data comprises EEG, HRV, and photoplethysmogram (PPG) data specific to the wearer user; 
training an individualized predictive analytic model specific to the wearer user based on a baseline predictive analytic model, the comparison of live physiological data to the historical user physiological data specific to the wearer user, and reference physiological data representative of a population of users playing a similar game; 
measuring the wearer user's cognitive load determined as a function of: the comparison; measurements of a plurality of mental characteristics; and, the individualized predictive analytic model; and, 
automatically sending the wearer user an alert, while the wearer user is wearing the gaming headset, of cognitive fatigue detected based on evaluating the measured cognitive function as a function of time, wherein the alert includes an indication to take a break.
Independent Claim 21 recites:
storing physiological data captured from a sensor configured in a wearable device of a wearer user during a task performance by the wearer user; 
determining if the task performance is complete; 
in response to determining the task performance is complete: 
individualizing the physiological data stored during the completed task performance to the wearer user based on comparison with historical user physiological data specific to the wearer user; 
measuring the wearer user's cognitive function based on the individualized stored physiological data; and, 
reporting an alert to the wearer user, in the event cognitive fatigue is detected as determined based on evaluating the measured cognitive function as a function of time, wherein the alert includes an indication to take a break.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “measuring a cognitive function of the wearer user” in independent Claim 1 is a mathematical relationship that can be determined from physiological data of the individual user. Referring to paragraph [0045] of the specification, the measurement of cognitive function can be computed from “a series of equations, rations, and basic analysis”. 
The claimed steps of capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for determining cognitive fatigue that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-19 and 21-25 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending merely invoke a computer as a tool.
The data-gathering step (capturing) and the data-output step (reporting/generating/sending) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to determining cognitive fatigue. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensor, gaming headset, processor, medium, and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0091], [0093], [0097], [0100], [0104], [0192]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. capturing, storing/updating, comparing, analyzing/assessing/determining, training/individualizing, determining/measuring, and reporting/generating/sending) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (U.S. Publication No. 2020/0008725; previously cited)
Regarding Claim 1, Bach discloses a computer-implemented process to assess task performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
capturing physiological data from a sensor configured in a wearable device of a wearer user (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127) while the wearer user performs a first task (In block 254, challenge the persons to perform the tasks. In one implementation, the first time a person performs the tasks, the performance data 101, neurophysiological data 102, and physiological data 103 are used to establish a baseline. This baseline is used to identify systems of the brain at which to target training; [0190]); 
storing the captured physiological data as historical user physiological data, wherein the historical physiological data is specific to the wearer user (In block 263, query the database for data with which to build profiles for the persons over several assessments that are conducted while the persons endure varying states of stress, exhaustion, emotional valence, etc. In block 265, generate an assessment for the person that indicates the person's performance on the tasks and describes a physiological and neurophysiological state of the subject based on the subject's performance and neurometric data; [0195]); 
updating the historical user physiological data as the wearer user performs additional tasks (In block 267, modify tasks in real time as each person performs the tasks, with the modification being a function of the person's neurometric data and optionally also the person's performance data. In block 269, generate an intervention plan, including recommendations for coaches or trainers and a customized, individual-specific training program that provides exercise regimens to train each person to expertly perform tasks; [0196]);
measuring a cognitive function of the wearer user while the wearer user performs a second task, wherein the cognitive function is determined as a function of a current physiological data captured during the performance of the second task compared to the updated historical user physiological data (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]); and
automatically generating an alert notifying the wearer user, while the wearer user is wearing the wearable device (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; 0366]; [0447]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light, sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]), wherein the alert includes an indication to take a break from the second task (In yet another implementation, the training task is adapted to interrupt or pause the training task while the training subject performs the training task, in response to significant negative changes and/or drops below a threshold in attention; [0246]; see also [0249], [0450], [0455]).

Regarding Claim 2, Bach discloses wherein the wearable device further comprises a gaming headset (game headset; [0148]; the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137; [0127]).  

Regarding Claim 3, Bach discloses wherein the task further comprises playing a game (the person performs the task(s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).  

Regarding Claim 4, Bach discloses wherein the sensor further comprises an electroencephalogram (EEG) sensor and the physiological data further comprises a signal encoding the user's brain activity (Common but non-limiting examples of neurophysiological sensors include a portable electroencephalograph (EEG)…EEG measures electrical signals in the brain; [0098-0099]).  

Regarding Claim 5, Bach discloses wherein the physiological data further comprises heart rate variability (HRV) data encoding the user's cardiovascular activity ([0256]; Table 2).  

Regarding Claim 6, Bach discloses wherein measuring the wearer user's cognitive function further comprises evaluating the wearer user's performance based on a measurement of a mental characteristic (FIG. 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems. In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]).  

Regarding Claim 7, Bach discloses wherein the mental characteristic is cognitive load (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  
Regarding Claim 8, Bach discloses wherein the mental characteristic is stress (report 161 states that the subject has high levels of stress on a daily basis; [0160]; the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  

Regarding Claim 9, Bach discloses wherein notifying the wearer user further comprises sending a notification from the wearer user's wearable device to a mobile app configured in another device (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task. The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

Regarding Claim 10, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising:
capturing live physiological data from a sensor configured in a gaming headset worn by a wearer user while the user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises electroencephalogram (EEG) ([0098-0099]) and heart rate variability (HRV) data ([0256]; Table 2); 
comparing the captured physiological data from the wearer user while the wearer user plays the game to historical physiological data specific to the wearer user (In block 263, query the database for data with which to build profiles for the persons over several assessments that are conducted while the persons endure varying states of stress, exhaustion, emotional valence, etc. In block 265, generate an assessment for the person that indicates the person's performance on the tasks and describes a physiological and neurophysiological state of the subject based on the subject's performance and neurometric data; [0195]);
measuring a cognitive function of the wearer user, wherein the cognitive function is determined as a function of: the historical physiological data specific to the wearer user (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]);
measurements of a plurality of mental characteristics (FIG. 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems. In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
a predictive analytic model (In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) trained with reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); 
analyzing in real-time, the measurements of the plurality of mental characteristics (the visualization is live, in real time, with relatively little lag time; [0148]);
assessing a mental performance of the wearer user while wearing the gaming headset (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]); 
identifying cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances)  while the wearer user is wearing the gaming headset (game headset; [0148]) and playing the game (For example, a task can be playing a position in a game or sport or performing on a multi-tasking job; [0125]); and,
automatically sending the wearer user an alert, while the wearer user is wearing the gaming headset (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; 0366]; [0447]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light, sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]), wherein the alert includes an indication to take a break (In yet another implementation, the training task is adapted to interrupt or pause the training task while the training subject performs the training task, in response to significant negative changes and/or drops below a threshold in attention; [0246]; see also [0249], [0450], [0455]).   

Regarding Claim 11, Bach discloses wherein the live physiological data further comprises photoplethysmogram (PPG) data ([0256]; Table 2).  

Regarding Claim 12, Bach discloses wherein the historical user physiological data further comprises data selected from the group consisting of EEG ([0098-0099]), HRV ([0256]; Table 2), and photoplethysmogram (PPG) ([0256]; Table 2).  

Regarding Claim 13, Bach discloses wherein the plurality of mental characteristics include cognitive load and stress (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).    

Regarding Claim 15, Bach discloses wherein measuring the wearer user's cognitive function further comprises training an individualized predictive analytic model (In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) based on the individualized physiological data and the reference physiological data (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]).

Regarding Claim 16, Bach discloses wherein notifying the wearer user of cognitive fatigue further comprises triggering an indication visible to the wearer user in the wearer user's in-game field of view (The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; See Figure 1, Elements 135-137: feedback display interface 135, display 136, VR headset 137; The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; [0366]; [0447]).

Regarding Claim 17, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
capturing live physiological data from a sensor configured in a gaming headset headset (game headset; [0148]) worn by a wearer user while the wearer user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises electroencephalogram (EEG) ([0098-0099]) and heart rate variability (HRV) ([0256]; Table 2); 
comparing the live physiological data to historical user physiological data (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]), wherein the historical physiological data comprises EEG ([0098-0099]), HRV ([0256]; Table 2), and photoplethysmogram (PPG) data ([0256]; Table 2) specific to the wearer user; 
training an individualized predictive analytic model specific to the wearer user based on a baseline predictive analytic model (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]), the comparison of live physiological data to the historical user physiological data specific to the wearer user (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]), and reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); 
measuring the wearer user's cognitive load determined as a function of: the comparison (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]); 
measurements of a plurality of mental characteristics (FIG. 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems. In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
the individualized predictive analytic model (In block 266, build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]); and, 
automatically sending the wearer user an alert, while the wearer user is wearing the gaming headset (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; 0366]; [0447]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light, sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]), wherein the alert includes an indication to take a break from the second task (In yet another implementation, the training task is adapted to interrupt or pause the training task while the training subject performs the training task, in response to significant negative changes and/or drops below a threshold in attention; [0246]; see also [0249], [0450], [0455]).  

Regarding Claim 18, Bach discloses wherein training the individualized predictive analytic model is based on data from controlled tests (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]).  

Regarding Claim 19, Bach discloses wherein capturing live physiological data from the sensor further comprises artifact correction (The preprocessing step 871 utilizes low pass filtering to automatically remove eye and muscle motion artifacts. The channel location assignment 872 involves high pass filtering and interpolation to remove bad channels. The data centering 873 involves common average referencing to remove bad time windows…In addition to PCA, independent component analysis (ICA) is used to identify independent source components of the data, for example, EEG artifacts caused by eye and muscle movements as well as components related to brain states; [0150-0151]; [0280], [0307], [0477]). 

Regarding Claim 21, Bach discloses a computer-implemented process to assess mental performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
storing physiological data (the method further comprises storing the reference data in a database and updating the reference data with the person's physiological data and performance data; [0513]) captured from a sensor configured in a wearable device of a wearer user during a task performance by the wearer user (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127); 
determining if the task performance is complete (The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task. In some implementations, the visualization is live, in real time, with relatively little lag time. In other implementations, one or more visualizations are provided after the task is completed; [0148]); 
in response to determining the task performance is complete: individualizing the physiological data stored during the completed task performance to the wearer user based on comparison with historical user physiological data specific to the wearer user (In one implementation, the report 161 provides one of four observations based upon a comparison between simple reaction times for the first and last tasks of a session or day, where the subject also performed a series of cognitively challenging tasks in between: (1) both tasks were performed within normal limits and there was no significant difference in reaction times (meaning cognitive endurance was maintained), (2) both tasks were performed within normal limits but reaction times for the first task were better than for the last task (meaning cognitive fatigue occurred), (3) both tasks were performed within normal limits but reaction times for the last task were better than for the first task (meaning the participant could have benefited from a cognitive warm-up), and (4) one or both of the tasks was below normal limits (meaning that intervention is needed and cognitive reserve is depleted)…the report 161 includes contrasting images of the person's brain activity before and after performing the task a single time, or before and after performing the tasks over N repetitions, where N is greater than or equal to 1; [0165-0166]);
measuring the wearer user's cognitive function based on the individualized stored physiological data (In block 263, query the database for data with which to build profiles for the persons over several assessments that are conducted while the persons endure varying states of stress, exhaustion, emotional valence, etc. In block 265, generate an assessment for the person that indicates the person's performance on the tasks and describes a physiological and neurophysiological state of the subject based on the subject's performance and neurometric data…In block 267, modify tasks in real time as each person performs the tasks, with the modification being a function of the person's neurometric data and optionally also the person's performance data. In block 269, generate an intervention plan, including recommendations for coaches or trainers and a customized, individual-specific training program that provides exercise regimens to train each person to expertly perform tasks; [0195-0196]); and, 
reporting an alert to the wearer user (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; 0366]; [0447]), in the event cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) is detected as determined based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light, sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]), wherein the alert includes an indication to take a break from the second task (In yet another implementation, the training task is adapted to interrupt or pause the training task while the training subject performs the training task, in response to significant negative changes and/or drops below a threshold in attention; [0246]; see also [0249], [0450], [0455]).

Regarding Claim 22, Bach discloses wherein the task performance further comprises the wearer user playing a game (the person performs the task (s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).   

Regarding Claim 23, Bach discloses wherein reporting the wearer user's cognitive fatigue further comprises providing the wearer user feedback concerning the wearer user's mental performance while the wearer user performed the completed task (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task. The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

Regarding Claim 24, Bach discloses wherein reporting the wearer user's cognitive fatigue further comprises the wearer user's mental performance evaluated as based on user performance of at least one task previous to the completed task (FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]).  

Regarding Claim 25, Bach discloses wherein reporting the wearer user's cognitive fatigue further comprises providing the wearer user a prediction of the wearer user's mental performance during a future task performance (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his/her performance [0214]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Alailima et al (U.S. Publication No. 2020/0380882; previously cited).
Regarding Claim 14, Bach fails to disclose wherein the predictive analytic model further comprises a random decision forest (RDF).
Similarly, Alailima discloses a method of quantifying aspects of cognition, wherein the predictive analytic model further comprises a random decision forest (RDF) (The example classifier can be built using a machine learning tool, such as but not limited to linear/logistic regression, principal component analysis, generalized linear mixed models, random decision forests; [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the RDF teachings of Alailima into those of Bach in order to incorporate machine learning to generate a quantifier of the cognitive skills of an individual (Alailima [0156]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791